Title: To James Madison from Albert Gallatin, 30 April 1804 (Abstract)
From: Gallatin, Albert
To: Madison, James


30 April 1804, Treasury Department. “I have the honor to transmit for your information a letter received from Governor Claiborne, together with his accounts therein enclosed. If he has mistaken the intention of the four hundred dollars monthly allowance, his error may induce him to incur a higher rate of personal expences than he will find convenient to discharge from his compensation. The purchase of furniture for the Government House might however be allowed and paid from the 20,000 dollars fund; the furniture, in that case, to become public Property. I will thank you to return the letter and accounts, when you shall have no longer use for them.”
